     Case: 1:19-cr-00733 Document #: 28 Filed: 10/24/19 Page 1 of 1 PageID #:216




                IN THE UNITED ST ATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS


       United States of America        )
              Plaintiff                )                  Case No: 19 CR 733-2
                  V.                   )
                                       )                  Judge: Maria Valdez
                                       )
             Rick Owen                 )
             Defendant                 )


                                       ORDER


Initial appearance held on 10/24/19 as to defendant Rick Owen. Defendant appears
having self-surrendered on 10/24/19. Attorney Steven Saltzman is appointed to
represent the defendant. The Government advised the defendant of the charges
pending against him and the maximum penalties. The defendant was advised of his
rights . The Government and the defendant agree to certain conditions of release.
Third-party custodian, Ashlea Ryder was admonished in open Court. The
defe ndant is released on a $25,000.00 unsecured bond. Enter Order Setting
Conditions of Release. Without objection, Defendant's oral motion to waive his
personal appearance at any further status hearings, unless specifically ordered to
appear, is granted. Preliminary examination hearing is set for 11/7/19 at 11:00 a.m.
in Courtroom 1041. The defendant is to be released after processing.




(T:00: 15)




Date: October 24. 2019                              Magistrate Judge Maria Valdez


                            i .   !J
